SCHEB, Acting Chief Judge.
George Laverne Koenig appeals from his judgment and sentence for burglary and possession of a firearm. We find merit only in his contention that the trial court’s order that he pay costs was improper.
Koenig was found to be indigent for the purpose of appointment of a public defender. At sentencing, the trial court ordered him to pay $513.50 in court costs without giving him notice and without citing proper statutory authority. See Jenkins v. State, 444 So.2d 947 (Fla.1984), and Brown v. State, 506 So.2d 1068 (Fla. 2d BCA), petition for review denied, 515 So.2d 229 (Fla.1987).
Accordingly, we affirm the judgment and sentence but strike the costs without prejudice to the state to seek reassessment of the costs after proper notice.
FRANK and HALL, JJ., concur.